2) Caption, civil cases






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




HECTOR P. GONZALEZ AND ALL
OTHER OCCUPANTS OF 9866
STAUBACH DRIVE, EL PASO, TX
79927,

                            Appellants,

v.

CHASE MANHATTAN MORTGAGE
CORPORATION,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-05-00191-CV

Appeal from the

County Court at Law No. 5

of El Paso County, Texas 

(TC# 2005-J00012-5) 





O P I N I O N

           Pending before the Court on its own initiative is the dismissal of this appeal for want
of prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss an
appeal for want of prosecution when an appellant in a civil case fails to timely file its brief
and gives no reasonable explanation for such failure.  See Tex.R.App.P. 38.8(a)(1).
           On May 12, 2005, Appellants timely filed a notice of appeal in this cause.  As of this
date, no Appellants’ brief nor motion for extension of time has been filed with the Court.  On
August 22, 2005, this Court’s clerk sent a letter to the parties indicating the Court’s intent to
dismiss the case for want of prosecution absent a response from any party within ten days to
show grounds for continuing the appeal.  No response has been received as of this date. 
Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss the appeal for want of
prosecution.  
                                                                  RICHARD BARAJAS, Chief Justice
October 20, 2005

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating